Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendments to the Claims: The following listing of claims will replace all prior versions, and listings, of claims in the application:  
1-8. (Canceled)  

9. (New) An image feature amount output device comprising: 



DETAILED ACTION
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following claims recite elements that are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they recite a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function:  Claim 1, and its dependent claims: “a gradient direction acquiring means”, “a pixel combination acquiring means”, “an occurrence frequency acquiring means” and  etc.. Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the above claim have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figure 3, and specification paragraph 108, for example, describes a programmed computer (hardware/software combination).   
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

 
Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
 

 
Claim 9-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata et al.  (Object Detection Based on Multiresolution CoHOG, International Symposium on Visual Computing ISVC 2014: Advances in Visual Computing pp 427-43).

With respect to claim 9, Iwata et al. teach an image input means for inputting an image; a resolution conversion means for converting a resolution of the input image (Page 431, Fig. 2 (b));
a gradient direction acquiring means for acquiring a luminance gradient directions of pixels included in the input image and the image obtained by converting the resolution (page 428-429 and 431; 2.1 Calculating the Magnitude and Orientation of a Gradient, Fig. 2 (b));
a pixel combination acquiring means for acquiring a combination of two pixels from the pixels included in the input image and the image obtained by converting the resolution (Page 431, Fig. 2 (a) and (b));
a co-occurrence acquiring means for acquiring a co-occurrence in the luminance gradient direction acquired by the gradient direction acquiring means with respect to the two pixels related to the acquired combination, using the acquired luminance gradient direction of each pixel (page 429-430; 2.3 Vote on Co-occurrence Matrix);
an occurrence frequency acquiring means for acquires distribution of an occurrence frequency of the co-occurrence acquired by the co-occurrence acquiring means while changing the combination of the pixel to be acquired in the pixel combination acquiring means (page 430-432; 3. Multiresolution Co-occurrence Histograms of Oriented Gradients);and 
an output means for outputting the distribution of the occurrence frequency of the co-occurrence acquired by the occurrence frequency acquiring means not including the distribution of the occurrence frequency with respect to the acquired luminance gradient direction, as a feature amount of the image (page 432, Fig. 3 extracted feature).  

With respect to claim 10, Iwata et al. teach an image input means for inputs an image; a resolution conversion means for converting a resolution of the input image (Page 431, Fig. 2 (b));
a pixel combination acquiring means for acquiring a combination of two pixels from the pixels included in the input image and the image obtained by converting the resolution (Page 431, Fig. 2 (a) and (b));
a co-occurrence acquiring means for acquires the co-occurrence in luminance gradient directions of the two pixels related to the acquired combination (page 429-430; 2.3 Vote on Co-occurrence Matrix);
an occurrence frequency acquiring means for acquiring distribution of an occurrence frequency of the co-occurrence to be acquired while changing the acquired combination of the pixels (page 430-432; 3. Multiresolution Co-occurrence Histograms of Oriented Gradients); and 
an output means for outputting the acquired distribution of the occurrence frequency of the co-occurrence, as feature amount of the image (page 432, Fig. 3 extracted feature).

With respect to claim 11, Iwata et al. teach that the pixel combination acquiring means acquires at least a combination of adjacent pixels over the whole image (page 430; Fig. 1).  

With respect to claim 12, Iwata et al. teach that the pixel combination acquiring means acquires at least a combination of adjacent pixels over the whole image (page 430; Fig. 1).  

With respect to claim 13, Iwata et al. teach that the pixel combination acquiring means acquires a combination of pixels having different resolutions (page 431; Fig. 2).  

With respect to claim 14, Iwata et al. teach that the pixel combination acquiring means acquires a combination of pixels having different resolutions (page 431; Fig. 2).  

With respect to claim 15, Iwata et al. teach that the pixel means acquires a combination of pixels having different resolutions (page 431; Fig. 2).  

With respect to claim 16, Iwata et al. teach that the pixel combination acquiring means acquires a combination of pixels having different resolutions (page 431; Fig. 2).  

With respect to claim 17, Iwata et al. teach that the pixel combination acquiring means acquires a combination of pixels having the same resolution for each resolution (pages 430 and 431; Fig. 1 and 2).  

With respect to claim 18, Iwata et al. teach that the pixel combination acquiring means acquires a combination of pixels having the same resolution for each resolution (pages 430 and 431; Fig. 1 and 2).  

With respect to claim 19, Iwata et al. teach that the pixel combination acquiring means acquires a combination of pixels having the same resolution for each resolution (pages 430 and 431; Fig. 1 and 2).    

With respect to claim 20, Iwata et al. teach that the pixel combination acquiring means acquires a combination of pixels having the same resolution for each resolution (pages 430 and 431; Fig. 1 and 2).  
            Claim 23 is rejected as same reason as claim 9 above.
 
Allowable Subject Matter
 
1.    Claims 21, 22 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable of rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dwayne Bost can be reached on 571-272-7023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663